   8:21-cv-00062-RGK-PRSE Doc # 5 Filed: 02/23/21 Page 1 of 1 - Page ID # 73




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

JOANNA LARUE ELLIS,
Deceased DOD 08/08/2017; and
PATRICIA ELLIS-SWANSON, Her                                      8:21CV62
mother and next of kin and personal
representative of estate of Joanna Larue
Ellis;                                                            ORDER

                      Plaintiffs,

       vs.

THE UNITED STATES, and
U.S. DEPARTMENT OF VETERANS
AFFAIRS,

                      Defendants.


       Plaintiff, a non-prisoner, filed a Motion for Leave to Proceed in Forma Pauperis.
(Filing 2.) Upon review of Plaintiff’s Motion, the court finds that Plaintiff is financially
eligible to proceed in forma pauperis.

       IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is advised
that the next step in her case will be for the court to conduct an initial review of her
claims to determine whether summary dismissal is appropriate under 28 U.S.C. §
1915(e)(2). The court will conduct this initial review in its normal course of business.

       Dated this 23rd day of February, 2021.

                                                 BY THE COURT:


                                                 Richard G. Kopf
                                                 Senior United States District Judge
